Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-4, 6-8, 11, 13-15, 17-19, and 21-22 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on January 25, 2022, in response to the office action mailed on October 28, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a system/method where, in response to receiving a hot-plug signal received from a second computing device at a first data communication interface wherein the hot-plug signal indicates the establishment of the connection, establishing (via a first data communication interface of a first computing device) a connection between the first computing device and a second computing device, wherein the first computing device further comprises a second data communication interface connected to a user input device; disabling, using a data switch in the first computing device, a first data path from the second data communication interface to a controller of the first computing device, and establishing a second data path through the data switch between the first data communication interface and the second data communication interface; controlling an operation at the first computing device based on the first input data from the user input device received by a controller over the first data path prior to establishing the connection and prior to the disabling of the first data path; and routing the second input data, received after establishing the connection, over the second data path to the second computing device via the data switch and the first data communication interface, the second input data from the user input device routed to the second computing device to control the second computing device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated May 17, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
The Information Disclosure Statement dated May 17, 2021, contains an entry for reference publication “US 103116386” to CHEN SHIJIE published on May 22, 2013, which does not exist. Examiner has determined that the reference is instead “CN 103116386” to CHEN SHIJIE published on May 22, 2013, and has the IDS corrected accordingly.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach hot plug connection systems:
U.S. PATENT NUMBERS:
2003/0167367 A1
6,125,417 A
6,363,452 B1
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        May 2, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181